     0:20-cv-01957-MGL-TER          Date Filed 05/21/20     Entry Number 3        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION



                                                 )
Jennifer Andrews,                                )
                                                 )
                     Plaintiff,                  )    Civil No.: ______________________
                                                 )
v.                                               )
                                                 )
Anderson Hydra Platforms, Inc. Anderson
                                                 )
Under Bridge, LLC, Cynthia Dandridge, and
                                                 )
Does 1-10,
                                                 )
                    Defendants.                  )


      DEFENDANTS ANDERSON HYDRA PLATFORMS, INC, ANDERSON UDER
           BRIDGE, LLCAND CYNTHIA DANDRIDGE’S ANSWERS TO
                           LOCAL RULE 26.01

         Defendants Anderson Hydra Platforms, Inc. Anderson Under Bridge, LLC, and Cynthia

Dandridge, provide the following responses to Local Civil Rule 26.01, Local Civil Rules of the

United States District Court, District of South Carolina:

         (A)   State the full name, address, and telephone number of all persons or legal entities

who may have a subrogation interest in each claim and state the basis and extent of said interest.

         RESPONSE: None.

         (B)   As to each claim, state whether it should be tried jury or nonjury and why.

         RESPONSE: The Plaintiff has requested a jury trial on any factual issues before the

Court.

         (C)   State whether the party submitting these responses is a publicly owned company

and separately identify: (1) each publicly owned company of which it is a parent, subsidiary,
    0:20-cv-01957-MGL-TER            Date Filed 05/21/20      Entry Number 3        Page 2 of 4




partner, or affiliate; (2) each publicly owned company which owns ten percent or more of the

outstanding shares or other indicia of ownership of the company; and (3) each publicly owned

company in which the party owns ten percent or more of the outstanding shares.

       RESPONSE: The corporate entitles identified are not publicly traded companies.

       (D)     State the basis for asserting the claim in the division in which it was filed (or the

basis of any challenge to the appropriateness of the division).

       RESPONSE: Plaintiff filed her complaint in the York County, Court of Common Pleas,

Sixteenth Judicial Circuit, which is included within the territory limits of the judicial district and

division. It has been removed on the basis that the claims asserted in the Complaint arise under

federal law as well as diversity of citizenship.

       (E)     Is this action related in whole or in part to any other matter filed in the District,

whether civil or criminal? If so, provide: (1) a short caption and the full case number of the

related action; (2) an explanation of how the matters are related; and (3) a statement of the status

of the related action. Counsel should disclose any cases which may be related regardless of

whether they are still pending. Whether cases are relayed such that they should be assigned to a

single judge will be determined by the Clerk of Court on a determination of whether the cases:

arise from the same or identical transactions, happenings or events; involve the identical parties

or property; or for any other reason would entail substantial duplication of labor if heard by

different judges.

       RESPONSE: No.
   0:20-cv-01957-MGL-TER   Date Filed 05/21/20   Entry Number 3      Page 3 of 4




                            s/Beverly A. Carroll
                            Beverly A. Carroll (Federal ID No. 62)
                            Morton & Gettys LLC
                            331 East Main Street
                            Suite 300
                            Rock Hill, SC 29730
                            (803)366-3411– Office
                            (803)366-4044 – Facsimile
                            Bev.Carroll@mortongettys.com

                            ATTORNEYS FOR DEFENDANTS

May 21, 2020
    0:20-cv-01957-MGL-TER           Date Filed 05/21/20       Entry Number 3        Page 4 of 4




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the within Defendants’ Answers to Local Rule

26.01 was electronically filed with the Clerk of Court using the CM/ECF system, which will

send notification of such filing to the registered participants, and further certifies that the within

Defendants’ Answers to Local Rule 26.01 was served on counsel for the Plaintiff and was filed

with the Clerk of the York County, South Carolina Clerk of Court in accordance with the

provisions of the Federal Rules of Civil Procedure by causing to be deposited a copy of the same

in an official depository under the exclusive custody and care of the United States Postal Service

in a postage-paid envelope, addressed as follows:

                                      Shaun C. Blake, Esq.
                                     Jenkins M. Mann, Esq.
                         ROGERS LEWIS JACKSON MANN & QUINN, LLC
                                  1901 Main Street, Suite 1200
                                      Columbia, SC 29201

       And via electronic mail as follows:

                                     sblake@rogerslewis.com
                                     jmann@rogerslewis.com

       This 21st day of May, 2020.


                                               s/Beverly A. Carroll ___
                                               Beverly A. Carroll




       4827-6461-2883, v. 2
